Citation Nr: 0613832	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  

2.  Entitlement to an increased rating for service-connected 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Procedural history

In an October 1998 rating decision, the RO denied service 
connection for PTSD and depression.  The veteran indicated 
disagreement with the RO's decision in December 1998 and, 
after being issued a statement of the case in March 1999, he 
perfected his appeal by means of his submission of a 
substantive appeal (VA Form 9) in April 1999.

The veteran filed an initial claim of entitlement to service 
connection for pseudofolliculitis barbae on August 29, 2002.  
In a June 2003 rating decision, the RO granted service 
connection for pseudofolliculitis barbae, and assigned an 
initial zero percent rating, effective August 29, 2002, the 
date of receipt of his claim.  In October 2003, the veteran 
indicated disagreement with the initial zero percent rating 
assigned by the RO.  

In a February 2005 rating decision, the RO increased the 
initial rating assigned for the veteran's pseudofolliculitis 
barbae to 10 percent, effective August 29, 2002.  The RO 
thereafter issued a Statement of the Case addressing the 
issue of entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  The veteran perfected his 
appeal of that issue by means of his submission of a 
substantive appeal in March 2005.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2004.  A personal hearing was held 
before the undersigned Veterans Law Judge at the RO in April 
2005.  Transcripts of both hearings are associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  PTSD with depression was not diagnosed in service, and 
the record does not include credible supporting evidence that 
the claimed in-service stressors occurred.  

2.  The veteran's pseudofolliculitis barbae is manifested by 
erythematous papules within the beard on the face and no more 
than mild scarring, affecting less than 
1 percent of his total body area.  


CONCLUSIONS OF LAW

1.  PTSD with depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005). 

2.  The criteria for an initial rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7813 (2002); Diagnostic Codes 7800, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD with secondary 
depression.  He contends that during his tour of duty aboard 
the U.S.S. Nimitz, he claims that he "witnessed a shipmate 
standing about 6ft-7 in height being de-capitated by an A-6 
intruder."  He further claimed that he "witnessed other 
shipmates being blown over the side by jet engine exhaust 
never to be seen again."  See a January 1998 stressor 
statement.  He also claims that he was the victim of racism 
during service.  As a result of these alleged in-service 
experiences, the veteran contends that he developed PTSD with 
depression.  

The veteran also seeks an increased rating for 
pseudofolliculitis barbae.  He states that he has repugnant 
scarring on his face which warrants a rating in excess of 10 
percent.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

During the lengthy course of this appeal, the veteran has 
been repeatedly advised by the RO of the evidence needed to 
substantiate his claims.  See e.g. January 1998 letter, April 
2000 letter, November 2002, and June 2005 letters.  In this 
case, with respect to the claim of service connection for 
PTSD, a specific VCAA notice letter was sent to the veteran 
in June 2001.  The letter advised the veteran of the 
information and evidence necessary to substantiate the claim 
of service connection for PTSD with depression.  An 
attachment to that letter gave detailed information regarding 
the requirement that his claimed in-service stressors be 
corroborated.  With respect to the claim for service 
connection for pseudofolliculitis barbae, the record shows 
that the RO sent the veteran a VCAA letter in November 2002.  

Both letters advised the veteran that VA would obtain records 
kept by VA or other federal agency, while he was responsible 
for identifying records of post-service treatment.  The 
veteran was also advised that VA would consider all 
information of record in making a decision on his claims.  
The Board finds that this language satisfies the "give us 
everything you've got pertaining to your claim(s)" 
requirement contained in 38 C.F.R. § 3.159(b)(1).

Here, the Board notes that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that a claim of entitlement 
to service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, with respect to the claim of service connection 
for PTSD with depression, element (1) is not at issue.  In 
addition, as discussed above, the veteran received 
appropriate VCAA notice as to elements (2) and (3).  With 
respect to elements (4) and (5), degree of disability and 
effective date, the Board finds that the RO's failure to 
notify the veteran of these elements is harmless error.  As 
set forth below, this claim has been denied.  In light of the 
Board's decision, the questions of effective date and 
disability rating are moot.  

With respect to the claim for an increased rating for 
pseudofolliculitis barbae, elements (1), (2) and (3) are not 
at issue.  As to element (4), the RO has provided appropriate 
notice via the February 2005 Statement of the Case and the 
June 2005 Supplemental Statement of the Case.  As for element 
(5), effective date, the Board finds that the RO's failure to 
notify the veteran of this element is harmless error.  As set 
forth below, this claim has been denied.  In light of the 
Board's decision, the question of an effective date for an 
increased rating is moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, since the veteran's claim of 
service connection for PTSD with depression was initially 
adjudicated by the RO in October 1998, prior to the enactment 
of the VCAA, the notice provisions of the VCAA clearly could 
not be satisfied within the time constraints required under 
Pelegrini.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.

In any event, the Board does not believe that the veteran has 
been prejudiced by any error in timing.  After VCAA notice 
was provided to the veteran in June 2001, his claim was 
readjudicated by the RO, in an August 2002 Statement of the 
Case and most recently in the November 2002 Supplemental 
Statement of the Case.  Based on this procedural history, the 
Board finds that the veteran was not prejudiced by any 
notification deficiencies.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [due process concerns 
with respect to VCAA notice must be pled with specificity].

Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
veteran through his representative is obviously well aware of 
the provisions of the VCAA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  For 
the foregoing reasons, the Board finds that VA has no further 
duty to notify the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  VA has obtained, and associated with 
the veteran's claims file, his service medical and personnel 
records.  VA has also obtained all relevant VA and private 
records specifically identified by the veteran.  

The veteran testified at his April 2005 hearing that he 
anticipated further treatment for PTSD.  The undersigned 
presiding Veterans Law Judge  held the record open for a 
period of 60 days so that the veteran could submit additional 
medical evidence.  See the April 22, 2004 hearing transcript, 
page 19.  None was forthcoming, however.  In any event,  the 
Board finds that any additional treatment records are not 
relevant.  As set forth below, the claim of service 
connection for PTSD with depression has been denied by the RO 
and is being denied by the Board due to a lack of verified 
stressors.  Thus, additional clinical records showing 
treatment for PTSD with depression are not relevant.  

The Board has considered the assertions of the veteran's 
representative that VA has not made adequate efforts to 
assist the veteran in obtaining evidence corroborating his 
claimed stressors.  For reasons set forth immediately below, 
the Board disagrees.  

Specifically, a review of the record shows that when the 
veteran submitted his first stressor statement in January 
1998, he reported that in February 1975, while stationed 
aboard the U.S.S. Nimitz, he had seen a shipmate decapitated 
by an A-6 aircraft.  He further indicated that between 
February 1975 and July 1975, he had seen other shipmates 
blown over the side of the ship by jet engine exhaust.  

Upon receipt of the veteran's claimed stressors, the RO 
contacted the service department for corroboration.  In 
September 1998, the U.S. Armed Services Center for Research 
of Unit Records [now known as U.S. Army and Joint Services 
Records Research Center (JSRRC)] responded that the ship's 
histories did not state that a decapitation occurred aboard 
the Nimitz during 1975.  In addition, JSRRC indicated that 
the U.S.S. Nimitz was not commissioned until May 3, 1975 and 
that deck logs did not exist prior to that time; JSRRC stated 
that the ship's logs from May to September 1975 made no 
mention of a decapitation.  

During an April 2004 hearing, the veteran's representative 
indicated that there had been a "misconception of dates" 
regarding the claimed decapitation and incidents in which 
other sailors were swept overboard.  See Hearing transcript, 
page 4.  The veteran also recounted an additional stressor 
during the hearing, namely, an incident in which he claimed 
to have witnessed a prisoner escape from the brig and jump 
overboard in an attempt to escape.  When asked to provide 
dates for his claimed stressors, the veteran estimated that 
such events occurred between November 1975 to February 1976.  
The veteran also, for the first time, claimed that he had 
been the victim of racism during service; he indicated that 
this experience had also caused PTSD with depression.  The 
veteran provided no specific information regarding the 
claimed in-service racism.  

Following the hearing, the RO again contacted JSRRC in an 
attempt to corroborate the veteran's amended stressor 
statements.  In an October 2004 response, the JSRRC responded 
that the deck logs for the U.S.S. Nimitz from November 1975 
to February 1976 made no mention of a decapitation, shipmates 
being blown off ship by jet blasts, or the occurrence of a 
prisoner escaping from the brig.  

Most recently, the veteran has again claimed that the 
incident in which he witnessed the decapitation aboard the 
U.S.S. Nimitz occurred in February 1975.  See April 2005 
Hearing transcript, pages 11-12.  His representative has 
argued that a remand is now warranted for the purpose of 
corroborating the veteran's revised stressor.  Id. at page 
13.  

As set forth above, however, in response to the RO's first 
request for corroboration, in September 1998, JSRRC responded 
that the ship's histories did not state that a decapitation 
occurred aboard the Nimitz at any time during 1975 and that 
no ship logs existed prior to May 1975.  As a result, the 
Board sees no benefit in remanding this matter.  The response 
of the service department was clear.  The ship's records did 
not corroborate the veteran's claimed stressors.  Indeed, 
given the veteran's allegations, the Board is unable to 
conceive of an avenue of development which has not yet been 
explored.  

The Board notes that at his April 2005 hearing, the veteran 
mentioned the name of another sailor who may have information 
regarding the claimed stressors, but indicated that he had 
been unable to locate him.  The veteran has not argued that 
VA would have greater success in contacting this individual, 
nor has he suggested any other source of evidence by which to 
corroborate his claimed stressors.

The Board further finds that a VA medical examination is not 
necessary with respect to the PTSD claim.  The veteran's 
statements as to purported stressors are not sufficient, in 
and of themselves, to support a claim for service connection 
for PTSD.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  A VA 
examination would not change this.  See also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant]; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996) [a medical opinion diagnosing post-traumatic 
stress disorder does not suffice to verify the occurrence of 
the claimed in-service stressors].

In short, in the absence of credible supporting evidence of 
an in-service stressor, obtaining a medical nexus opinion 
would be a useless exercise.  The Board points out that the 
facts of this case are different than the facts in Charles v. 
Principi, 16  Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed a current diagnosis and in-service 
disease or injury.  Significantly, in this case there is no 
credible supporting evidence of an in-service stressor.  
Since one of the two elements is lacking, a medical nexus 
opinion is not needed. 

The veteran, however, has been afforded VA medical 
examinations in connection with his claim for an increased 
rating for his service-connected pseudofolliculitis barbae.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  In addition, the veteran has 
testified at two hearings - a local hearing held in April 
2004 and a Board hearing held in April 2005.  

Accordingly, the Board will proceed to a decision on the  
merits.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2005).

The evidence necessary to establish the occurrence of a  
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks entitlement for PTSD with depression.  As 
noted, he contends that exposure to various stressful events 
in service led to the development of PTSD with depression.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the  
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, the record contains 
medical records showing a diagnosis of PTSD and depression.  
For example, a December 1998 VA clinical record shows that 
the veteran was evaluated after he referred himself for 
depressive symptoms.  During the evaluation, the veteran 
reported that although he did not serve in combat, "life on 
the flight deck was very dangerous, and he saw multiple 
traumas."  The veteran indicated that he had particular 
guilt about one person he was supervising.  Specifically, he 
claimed that although this individual was fearful about being 
on the flight deck, he nonetheless pushed him to perform his 
duties.  The person was subsequently killed in an accident on 
the flight deck and the incident still haunted him.  After 
examining the veteran, the examiner diagnosed PTSD, dysthymia 
with superimposed episodes of recurrent depression, along 
with alcohol dependence and history of cocaine abuse.  

The Board notes that some of the more recent records do not 
contain a diagnosis of PTSD.  For example, a May 2005 VA 
clinical record shows that a PTSD screen was negative.  There 
are numerous diagnoses of record of alcohol and cocaine 
abuse.  Nonetheless, affording the veteran the benefit of the 
doubt, the Board finds that the first Hickson element, a 
current diagnosis of PTSD, has been satisfied.  

Regarding the second Hickson element, in-service disease or 
injury, the Board will separately address disease and injury. 

The veteran's service medical and personnel records are 
entirely negative for findings of a psychiatric disorder 
(other than fear of heights).  

Turning to the question of in-service injury, the injury 
contended by the veteran is the stressful events he has 
related during this course of this appeal.  Specifically, he 
contends that he witnessed the decapitation of a sailor, saw 
several other sailors being swept overboard, saw an escaped 
prisoner jump overboard, and was the victim of racism.  

Because the record does not show that the veteran was a POW 
or engaged in combat during active service, section 3.304(f) 
requires credible supporting evidence that the veteran's 
claimed stressors actually occurred.  As delineated in the 
Board's VCAA discussion above, there is no such corroboration 
in the evidence of record, despite repeated attempts by the 
RO to obtain such evidence.  In fact, research by the service 
department indicates that the record of the U.S.S. Nimitz 
contain no notations of a decapitation, sailors being swept 
overboard, or a prisoner escaping from the brig during the 
periods in question.  

With respect to the veteran's claims of racism during 
service, such claims are clearly too vague to submit to the 
service department and expect corroboration.  

In short, service records are silent as to each of the above 
claimed incidents and the veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his account.  See 38 U.S.C.A. 
§ 5107(a) (West 2005) [it is a claimant's responsibility to 
support a claim of entitlement o VA benefits].

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred. 
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
Board finds that the veteran's statements alone do not equate 
to an in-service injury for purposes of service connection 
for PTSD with depression.  Element (2) is therefore not met, 
and the veteran's claim fails on that basis. 

With respect to element (3), medical nexus, there are medical 
reports which reference the veteran's purported in-service 
trauma and diagnose PTSD, evidently based on the veteran's 
reports.  See a December 2003 evaluation of the veteran at 
the Aurora Psychiatric Hospital.  However, in the absence of 
confirmed stressors, such medical nexus opinions are of no 
probative value.  See Moreau, supra.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased rating for service-connected 
pseudofolliculitis, currently evaluated as 10 percent 
disabling.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected pseudofolliculitis by analogy to 38 
C.F.R. § 4.118, Diagnostic Codes 7813-7806 [dermatophytosis - 
dermatitis or eczema].  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to  
rate it under a closely related disease or injury, in which  
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; see 
also 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use  of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002, one day after the veteran filed his claim].  The 
veteran was provided notice of these changes in the February 
2005 Statement of the Case, which reflect that the RO has 
evaluated the veteran's service-connected pseudofolliculitis 
barbae under both the old and new versions of the criteria.  
Cf. Bernard v. Brown, 4 Vet. App.  384 (1993).  The Board 
will apply both the old and new versions of the criteria to 
the veteran's claim.  However, the revised criteria may not 
be applied to any time period  before the effective date of 
the change.  See VAOPGCPREC 3- 2000.

(i.)  The former schedular criteria

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic  
Code 7813 (effective prior to August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 (for eczema) 
provided for a 30 percent rating if there is exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent  rating is assigned if there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Also relevant is the former version of 38 C.F.R. § 4.118, 
Diagnostic Code 7800, pertaining to scars of the head, face, 
or neck.  Under those criteria, a 30 percent evaluation 
required that the scarring be severely disfiguring.  A 50 
percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
Aug. 30, 2002).

(ii.)  The current schedular criteria

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806).  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2005).



Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] provides a 30 percent rating for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  An 80 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are:  a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Analysis

The veteran seeks an increased disability rating for his 
service-connected pseudofolliculitis barbae, which is 
currently rated 10 percent disabling under Diagnostic Codes 
7813-7806.  He currently complains that his facial scarring 
is repugnant, warranting an increased rating.  

Assignment of diagnostic code

As noted above, the veteran's service-connected 
dermatomycosis is evaluated under both the former and current 
versions of 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the ones 
used by the RO, Diagnostic Codes 7813-7806.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

With respect to other potentially applicable codes, the Board 
notes that the veteran has argued that a higher rating is 
warranted in light of his facial scarring, which he feels is 
repugnant.  

As noted above, however, in order to warrant a rating in 
excess of 10 percent under the former criteria for scars of 
the head, face, or neck, the evidence must show severe 
disfigurement or exceptional repugnance.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to Aug. 30, 
2002).  Under the revised criteria as of August 30, 2002, a 
rating in excess of 10 percent requires visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

The evidence in this case shows that these criteria have not 
been met.  Despite the veteran's contentions at his April 
2005 hearing to the effect that he had extensive 
discoloration and scarring on his face under his beard, which 
he felt was repugnant in nature, the objective evidence shows 
no more than mild scarring, with no repugnance.  

For example, at a VA medical examination in April 2003, the 
veteran did not complain of any scarring or disfigurement, 
and denied interference with his daily activities or 
employment.  Examination revealed no evidence of any facial 
scarring.  The diagnosis was chronic mild pseudofolliculitis 
barbae.  

December 2003 records from a private dermatologist show a 
notation of pseudofolliculitis with mild residual scarring.  
At the most recent VA medical examination in May 2005, the 
veteran indicated that he had shaved particularly for the 
examination, but ordinarily did not shave.  Examination 
showed no evidence of disfigurement, scarring alopecia, 
infection, limitation of motion or pain due to scarring.  The 
diagnosis was pseudofolliculitis barbae with one scar, 
approximately 3 mm in size.  

The undersigned Veterans Law Judge had the opportunity to 
observe the veteran face to face during the April 2005 Travel 
Board hearing at the RO.  The undersigned' s observations are 
congruent with the objective medical evidence of record, i.e. 
that there was no repugnance.

Based on this evidence, the Board finds that application of 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002) or (2005), 
would not avail the veteran.  Similarly, the Board finds that 
application of the criteria for evaluating scars would not 
avail the veteran.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801 through 7805 (2002) and (2005).  The evidence does not 
show that any of the criteria for a rating in excess of 10 
percent have been met.  For example, at the VA medical 
examination in May 2005, the examiner indicated that there 
was no evidence of limitation of function due to scarring and 
such scarring involved less than 1% of the body surface, with 
no evidence of systemic therapy.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under both the former Diagnostic Codes 
7813-7806 and the current Diagnostic  Codes 7813-7806.  
Neither the veteran or his representative has suggested the 
use of another diagnostic code.  

Schedular rating

(i.) The former schedular criteria

The veteran currently has a 10 percent rating under former 
Diagnostic Codes 7813 and 7806.  A review of the medical 
evidence of record leads to a conclusion that the veteran 
does not manifest symptoms which would warrant a higher 
disability rating under these Diagnostic Codes.

With respect to former Diagnostic Code 7813, as discussed 
above there is medical evidence of no more than mild 
scarring.  Moreover, the medical evidence of record indicates 
that there are no systemic or constitutional symptoms.  For 
example, at VA medical examinations in April 2003 and May 
2005, both examiners affirmatively concluded that  there was 
no evidence of systemic symptoms.  The veteran does not 
contend otherwise.  Thus, the Board finds that the criteria 
set forth in Diagnostic Code 7806 are next for consideration.  

To achieve a rating higher than the currently assigned 10 
percent under former Diagnostic Code 7806, constant exudation 
or itching, extensive lesions, or marked disfigurement must 
be demonstrated.  There are no references in the record on 
appeal to itching.  Similarly, as has been discussed above 
the veteran's service-connected skin disability has not 
resulted in extensive lesions or marked disfigurement.  For 
example, at the VA medical examination in April 2003, 
physical examination revealed only a few less than 1 
millimeter erythematous papules within the beard on the face.  
The diagnosis was chronic mild pseudofolliculitis barbae.  

December 2003 records from a private dermatologist likewise 
note only mild erythema.  Most recently, at the VA medical 
examination in May 2005, examination revealed only 2 lesions, 
both 3 mm in size.  The examiner indicated that neither was 
disfiguring.   

The only evidence in the veteran's favor is his own self 
assessment that he is disfigured due to pseudofolliculitis.  
Although the Board can understand that the veteran may be 
sensitive concerning his looks, the objective evidence, as 
well as the  
undersigned' s own observations, demonstrates that there is 
no disfigurement or repugnance.  The minor symptoms which 
have been identified fall within the criteria for the 
currently assigned 10 percent rating.

In short, the Board finds that such symptoms are congruent 
with the assignment of no more than a 10 percent rating under 
the former diagnostic code.  The criteria for a disability 
rating above 10 percent under former Diagnostic Codes 7813 
and 7806 have not been met or approximated.

(ii.) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the new skin regulations, the 
veteran would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

As noted above, the May 2005 VA medical examiner specifically 
indicated that no more than 1 percent the veteran's body was 
involved, which does not meet the 20 or more percent required 
for a higher rating.  Furthermore, the record on appeal 
contains no indication that systemic therapy has ever been 
required, and the veteran does not contend otherwise.  While 
the evidence shows that the veteran was prescribed topical 
medication, this occasional use of creams does not amount to 
systemic therapy required for the assignment of a higher 
disability rating.  As has been discussed above, there is no 
medical evidence of constitutional or systemic manifestations 
of the veteran's service-connected skin disability.

Accordingly, the current criteria regarding skin disorders do 
not avail the veteran.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, the veteran has 
appealed the initial rating assigned by the RO following the 
award of service connection for pseudofolliculitis barbae.  
None of the evidence of record shows that a rating in excess 
of that currently assigned could be awarded at any time since 
the effective date of the grant of service connection.  The 
veteran has pointed to no specific evidence that would 
support the assignment of staged ratings.  Accordingly, 
staged ratings are not appropriate here.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2004).

There is no evidence that the veteran has ever been 
hospitalized for treatment of pseudofolliculitis barbae.  Nor 
is there any evidence of an unusual clinical picture, such as 
the need for repeated surgeries.  There is also no evidence 
on file that the veteran's skin disability markedly 
interferes with his employment.  Although it appears that the 
veteran is currently unemployed, the record is replete with 
evidence that such unemployment is due to, as one medical 
evaluator put it, "a history of ETOH dependence  for may 
years, with some [history] of assaultive behaviors when 
drinking."  See a memorandum dated July 23, 2003.  It 
appears that he was terminated from employment with the State 
of Wisconsin because, among other reasons, he "behaved in a 
loud, threatening, angry and aggressive manner towards 2 
customers."   See an April 2004 report from the U.S. Equal 
Employment Opportunity Commission in response to the 
veteran's charges of racism on the part of his employer.

While the veteran contends that he is self-conscious about 
the appearance of his face, it is not shown that he is 
restricted in his activities.  Moreover, any such 
interference is reflected in the disability rating that is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the  
Board has concluded that the evidence does not support the  
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for pseudofolliculitis barbae.  Despite 
arguments by the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative  equipoise.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to service connection for PTSD with depression is 
denied.

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  



______________________________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


